Citation Nr: 1629456	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  16-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder rotator cuff injury.

(The issues of entitlement to service connection for a back disorder and a neck disorder are the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Denver, Colorado.  

The Veteran testified at a hearing in February 2012 before the undersigned Veterans Law Judge (K.P.).  A copy of the transcript of the hearing has been associated with the claims file.  In December 2015, the Veteran also provided testimony before another Veterans Law Judge (T.S.) regarding the matter of entitlement to service connection for back and neck disabilities which is the subject of a separate decision.  Also, the Board is cognizant that the Veteran and his attorney were sent a letter in April 2016 in which the Veteran was advised that "two hearings have been held by different VLJs concerning the same issue" and so he had the right to an additional hearing before a third VLJ unless he waived this right.  This letter was sent in error.  Notwithstanding the fact that some testimony veered to discussion of the left shoulder (as the Veteran alleges that he injured his back and neck at the same time he injured his left shoulder), the Veterans Law Judge (T.S.) stressed at the 2015 hearing that jurisdiction over the left shoulder issue was to remain solely with the undersigned Veterans Law Judge (K.P.), which was understood by the Veteran and his attorney.  See 2015 Board transcript pages 3 and 35.

In May 2012 and April 2015, this matter was previously before the Board and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a left shoulder disorder in service.  As noted above, service connection for residuals of a left arm fracture was denied in the April 2015 decision and so the remaining issue before the Board is entitlement to service connection for a left shoulder rotator cuff injury.  

Pursuant to the Board's April 2015 Remand, in August 2015, the Veteran underwent a VA examination and an opinion was procured.  The Board notes, however, that the RO has not considered the findings of the August 2015 VA examination and opinion.  No supplemental statement of the case (SSOC) was issued after this additional evidence was added to the record.  The case was thereafter transferred to the Board in November 2015.  Evidence generated by VA received by the RO prior to the transfer of the records to the Board must be reviewed by the RO. 38 C.F.R. § 19.37(a).  An SSOC must be furnished to an appellant and his/her representative when additional relevant evidence is received after a previous SOC or SSOC has been issued.  Id. 

Also, in a December 2014 VA medical record, the Veteran reported that he had applied for Social Security Administration (SSA) disability.   As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).



 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for benefits.  

All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (c), (e).

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence - to specifically include the August 2015 VA examination and all other evidence associated with the claims file since the May 2013 supplemental statement of the case.   If the benefit sought is not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).



__________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




